United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 00-1258
                                   ___________

Dorothy D. Davis,                        *
                                         *
             Appellant,                  *
                                         *
       v.                                *
                                         *
Robert Nichols, Individually, and in     *
his capacity as Director; Charlene       * Appeal from the United States
Davis, Individually, and in her          * District Court for the
capacity as Director; Thomas J.          * Western District of Missouri.
Walsh, Chairman; Sharon K. Spence,       *
Secretary; William C. Alumbaugh,         * [UNPUBLISHED]
Member; Roxana Hauser, Member;           *
Jackson County Board of Election         *
Commissioners; Jackson County            *
Election Board,                          *
                                         *
             Appellees.                  *
                                    ___________

                             Submitted: September 15, 2000
                                 Filed: October 11, 2000
                                  ___________

Before BOWMAN, BEAM, and BYE, Circuit Judges.
                          ___________

PER CURIAM.

      Dorothy Davis brought a § 1983 action and a related state action under Missouri
law against the Jackson County Board of Election Commissioners and various other
parties. Ms. Davis claimed that she was constructively discharged in retaliation for
engaging in speech protected by the First Amendment. The District Court1 granted
summary judgment for all defendants.

       We have reviewed the order of the District Court and conclude that no error of
law appears. The judgment of the District Court is affirmed for the reasons stated in
that court's order. See 8th Cir. Rule 47B.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
      The Honorable Dean Whipple, Chief Judge, United States District Court for the
Western District of Missouri.


                                         -2-